    Case 1:18-cr-00407-TSE Document 12 Filed 12/09/19 Page 1 of 1 PageID# 48




AO 470(8/85) Order ofTemporary Detention



                                 UNITED STATES DISTRICT COURT

                                           EASTERN DISTRICT OF VIRGINIA



                                                                                                         -               district court
UNITED STATES OF AMERICA                                                                                        ALE^fflMnFilA. VIRRlMlfl

           V.                                                  ORDER OF TEMPORARY DETENTION
                                                               PENDING HEARING PURSUANT TO
                                                               BAIL REFORM ACT
Aldoandr
                                                                  CASE NO.


          Upon motion of the United States Government, it is hereby ORDERED that a
detention hearing is set for                          1 *9j I I j ^ ^                                        ^ ^'OO
 before the Honorable Theresa Carroll Buchanan in Courtroom 500 at

401 Courthouse Square Alexandria, Virginia.

          Pending this hearing, the defendant shall be held in custody by the United
States Marshal and produced for the hearing.


                                                                                             Buchanan
                                                                          JniteH SfatPC MagictratP               —
 Date:                      ^                                      (eresa Carroll Buchanan
                                                                United States Magistrate Judge



Ml" not held immcdiiitely upon defendnnl's fii st appearance, the hearing niayhe eonliniied for up to three
 Government,oriip to five davs upon motion of the defendant. 18 H.S.C.§ 3142(0(2).
                                                                                                              day.s upon motion ofth..
                                                                                                         c u .• /iv
                                                                                                                                    the
            A hearing is required whenever the conditions set forth in 18 U.S.C. § 3142(0 are present. Subsection (I set forth the
grounds that may be asserted only by the attorney for the Government; subsection (2) states that a              ^ rfend int laTwi 'neTor""
of the attorney for tiie Government or upon the judicial olTicer's own motion if there is a serious risk that the defendant(a) will Hec or
(b) will obstriKt or attempt to obstruct Justice,or threaten, injure, or intimidate, or attempt to threaten, injure, or intimidate a
 prospective witness or Juror.
